DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 13 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
112 1st Statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the Applicant has added the limitation “the first zone having a first set of protrusions of said plurality of protrusions adapted to direct flow from the inlet region and parallel to the plane of the cutout of the second zone” in lines 14-16. In paragraph [0074] of the published specification, it is noted that airflow is not entirely parallel through the inlet and outlet regions, and the plane of the planar element is defined in the published specification in paragraph [0040]. However, neither of these paragraphs support the claimed limitation as the plane of the cutout of the second zone is never defined, and paragraph [0074] actually notes that airflow is not entirely parallel which is against what is claimed. In the broadest reasonable interpretation of the claim, the flow is directed from the inlet and parallel to the plane of the cutout of the second zone by the first set of protrusions. However, there is nothing in the claims, specification, or drawings to support this newly added limitation. Thus, the newly added limitation is deemed to be NEW MATTER.
Claims 2-13 are rejected based on their dependency to claim 1. 

112 2nd Statement
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites “the first zone having a first set of protrusions of said plurality of protrusions adapted to direct flow from the inlet region and parallel to the plane of the cutout of the second zone” which renders the claim indefinite for a number of reasons. Firstly, the claim previously recites a second zone comprising at least one cutout in the plane of the planar element, and now recites “the plane of the cutout of the second zone” which lacks proper antecedent basis as the cutout is not previously recited to have a plane, but rather the cutout is recited to be in the plane of the planar element. Thus, further the claim is definite as since the plane of the cutout is not defined or shown in the drawings, it is unclear how the first set of protrusions are parallel to the plane. The Examiner notes that an infinite number of different planes can arbitrarily defined for the cutout between different points of the cutout, further making it unclear. For the purposes of examination, the Examiner will interpret that Applicant intends to claim that the protrusions are arranged parallel to each other in order to provide flow into the second region. Clarification is requested. 
Claims 2-13 are rejected based on their dependency to claim 1. 

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Yamanaka (US 4,742,866).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A planar element defining a plane of the planar element and adapted to form, when stacked with a plurality of other such elements, a heat exchanger, the planar element comprising: a plurality of protrusions and corresponding recesses adapted to cooperate with respective protrusions on an adjacent planar element; an inlet region; a first zone; a second zone comprising at least one cutout in the plane of the planar element, adapted to accommodate a cooling core; a third zone; an outlet region; and side edges; wherein the first zone having a first set of protrusions of said plurality of protrusions adapted to direct flow from the inlet region towards and over parallel to the plane of the cutout of the second zone; the third zone having a second set of protrusions of said plurality of protrusions adapted to direct flow from the second zone towards the outlet region.
Regarding claim 1, Yamanaka teaches a planar element defining a plane of the planar element (100, Fig. 1, col 2, lines 54-60, 100 has a defined plane) and adapted to form, when stacked with a plurality of other such elements (3, Fig. 1, see col. 2, lines 54-63, where the modules 3 are comprise a plurality of upper plates 1 and lower plates 2 shown in Fig. 1 at least), a heat exchanger (see col. 2, lines 54-60 which notes that 100 includes a stack of heat exchanger modules 3, thus the resultant structure is a heat exchanger), the planar element comprising: a plurality of protrusions and corresponding recesses adapted to cooperate with respective protrusions on an adjacent planar element (1g, see Fig. 8, further see col. 4, lines 46-59 which notes how the plates are stacked on each other such that ridges like le, 2e, 1m, 2m, If, 2f, 1g, 2g, align with each other to form the planar element 3, further see Fig. 3A which shows the protrusion 2f within the recess formed by the corresponding protrusion 21); an inlet region (defined as the area around element 12 in Fig. 8, see col. 6, lines 7-10); a first zone (see defined as the region above the cutout); a second zone (defined as the middle of the cutout) comprising at least one cutout in the plane of the planar element (see D, Fig. 1, col. 6, lines 15-20, further see Fig. 7 which depicts how the cooling core 14 is accommodated in the cutout of the plate block 3), adapted to accommodate a cooling core (14, Fig. 7, col. 6, lines 10-31 which notes how 14 acts as a lubricant circuit where oil passes through, as shown in Fig. 7, thus the oil which flows through 14 is cooled by the water flowing through the planar elements 3 supported in at least the Abstract); an outlet region (defined as the area around element 12’ in Fig. 8, see col. 6, lines 7-10); and side edges (defined as the outer sides of the plates shown in Fig. 8); wherein the first zone having a first set of protrusions of said plurality of protrusions adapted to direct flow from the inlet region towards and over the cutout the second zone (see Fig. 8 and the arrows in the Figure which depict the flow of water from 12 through the defined first zone and into the second zone, wherein the flow flows over and around the cutout as shown in Fig. 8); the third zone (defined as the area below the cutout in Fig. 8), having a second set of protrusions of said plurality of protrusions adapted to direct flow from the second zone towards the outlet region (see Fig. 8 and the arrows in the Figure which depict the flow of water through the passages in the second zone and into the defined third zone and ultimately to the outlet 12’).
However, Yamanaka does not teach: “wherein the first zone having a first set of protrusions of said plurality of protrusions adapted to direct flow from the inlet region towards and parallel to the plane of the cutout of the second zone.” Further, it would not be obvious to modify Yamanaka to arrive at the first set of protrusions adapted to direct flow from the inlet region parallel to the cutout of the second zone, as Figure 8 of Yamanaka shows that the protrusions are arranged in a circumferential nature around the cutout, where no protrusions in the first zone are parallel in nature to each other, therefore making a combination to modify Yamanaka non-obvious as it would require fundamentally altering the structure of Yamanaka. 
Thus, the combination would not be obvious to modify the prior art structures to arrive at the claimed invention without improper hindsight of claim 1, with dependent claims therefrom are considered allowable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763